                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                EASTERN DIVISION

JUANITA La NETT McKENZIE,                    *
                                             *
              Plaintiff,                     *
v.                                           *             No. 2:18CV00101-SWW-JJV
                                             *
NANCY A. BERRYHILL,                          *
Acting Commissioner of Social Security,      *
                                             *
              Defendant.                     *

                                            ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby are, approved and adopted in their entirety as this Court’s findings in all

respects.

       IT IS, THEREFORE, ORDERED that Plaintiff’s Complaint (Doc. No. 1) is DISMISSED

without prejudice.

       IT IS SO ORDERED this 24th day of May, 2019.

                                            /s/Susan Webber Wright
                                            UNITED STATES DISTRICT JUDGE
